 Case 20-10324         Doc 159     Filed 06/19/20 Entered 06/19/20 16:34:09            Desc Main
                                    Document     Page 1 of 8



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  EASTERN DIVISION

                                                       )
In re:                                                 )
                                                       )      Chapter 7
BARRY W. CHAPIN,                                       )      Case No. 20-10324-JEB
                                                       )
                        Debtor.                        )
                                                       )

  OBJECTION BY CHAPTER 7 TRUSTEE TO CREDITOR’S, OCEAN CITY LOFTS
   CONDOMINIUM ASSOCIATION, INC.’S MOTION FOR RELIEF FROM STAY

         Harold B. Murphy, Chapter 7 Trustee of the bankruptcy estate (the “Estate”) of the

above-captioned debtor (the “Debtor”), files this objection (the “Objection”) to the Creditor’s,

Ocean City Lofts Condominium Association, Inc.’s Motion for Relief from Stay [docket no. 147]

(the “Motion”) filed by Ocean City Lofts Condominium Association (the “Movant”).

         As is set forth in more detail herein, the Trustee objects to the Motion on the grounds that

he is in the process of assessing the Action (defined herein) which he has removed the

Bankruptcy Court. This Court has set a status conference in the removed Action, and the Movant

is a party to the Action, and will therefore not be prejudiced by the denial of the Motion. In

further support of the Objection, the Trustee states as follows:

                                           BACKGROUND

         1.     On February 4, 2020, (the “Petition Date”) the Debtor filed a voluntary petition for

relief under Chapter 7 of the Bankruptcy Code. Thereafter, the Trustee was appointed.

         2.     Prior to the Petition Date, the Debtor was the owner of various real property,

including the property located at 185 NE 4th Ave., Unit 210, Delray Beach, FL 33483 (the “Real

Property”).
 Case 20-10324        Doc 159     Filed 06/19/20 Entered 06/19/20 16:34:09              Desc Main
                                   Document     Page 2 of 8



         3.    In compliance with MBLR 4001-1(c), the Trustee answers the specific allegations

of the Bank as set forth below.

                         RESPONSE TO BANK’S SPECIFIC ALLEGATIONS

         4.    The Trustee is without sufficient information to admit or deny the allegations set

forth in paragraph one of the Motion and therefore denies same.

         5.    The Trustee admits that the Debtor owned the Real Property pre-petition and is

without sufficient information to admit or deny the balance of the allegations set forth in

paragraph two of the Motion and therefore denies same.

         6.    The Trustee is without sufficient information to admit or deny the allegations set

forth in paragraph three of the Motion and therefore denies same. Further, the Final Order After

Default is a document which speaks for itself.

         7.    The Trustee is without sufficient information to admit or deny the allegations set

forth in paragraph four of the Motion and therefore denies same. Further answering, the Movant

filed a Complaint in the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County,

Florida (the “State Court”) captioned Ocean City Lofts Condominium Association, Inc. v. Barry

Chapin and the United States of America, C.A. No. 2019-003451 (the “Action”), which the Trustee

has removed to the Bankruptcy Court, Adversary Proceeding No. 20-01063.

         8.    The Trustee is without sufficient information to admit or deny the allegations set

forth in paragraph four of the Motion and therefore denies same. Further answering, the Movant

commenced the Action in the State Court, which the Trustee has removed to the Bankruptcy

Court, Adversary Proceeding No. 20-01063.

         9.    Paragraph six contains legal argument to which no response is required. To the

extent that paragraph six contains factual allegations to which a response is required, the Trustee

is without sufficient information to admit or deny the allegations and therefore denies same.


                                                  2
781617
 Case 20-10324        Doc 159      Filed 06/19/20 Entered 06/19/20 16:34:09           Desc Main
                                    Document     Page 3 of 8



Further answering, the Movant commenced the Action in the State Court, which the Trustee has

removed to the Bankruptcy Court, Adversary Proceeding No. 20-01063. Further answering, the

referenced default and the Final Summary Judgment of Foreclosure Including Judgement for

Attorney’s Fees and Costs against Debtor are documents which speak for themselves.

         10.    The Trustee is without sufficient information to admit or deny the allegations set

forth in paragraph seven of the Motion and therefore denies same. Further answering, the

Movant commenced the Action in the State Court, which the Trustee has removed to the

Bankruptcy Court, Adversary Proceeding No. 20-01063. Further answering, the judgment is a

document which speak for itself.

         11.    The Trustee is without sufficient information to admit or deny the allegations set

forth in paragraph eight of the Motion and therefore denies same. Further answering, the Movant

commenced the Action in the State Court, which the Trustee has removed to the Bankruptcy

Court, Adversary Proceeding No. 20-01063. Further answering, the order is a document which

speak for itself.

         12.    The Trustee is without sufficient information to admit or deny the allegation set

forth in paragraph nine of the Motion and therefore denies same. Further answering, the Movant

commenced the Action in the State Court, which the Trustee has removed to the Bankruptcy

Court, Adversary Proceeding No. 20-01063. Further answering, the Certificate of Sale is a

document which speak for itself.

         13.    Paragraph ten contains legal argument to which no response is required. To the

extent that paragraph ten contains factual allegations to which a response is required, he Trustee

is without sufficient information to admit or deny the allegations and therefore denies same.

Further answering, the Movant commenced the Action in the State Court, which the Trustee has




                                                 3
781617
 Case 20-10324         Doc 159    Filed 06/19/20 Entered 06/19/20 16:34:09             Desc Main
                                   Document     Page 4 of 8



removed to the Bankruptcy Court, Adversary Proceeding No. 20-01063. Further answering, the

Objection and Order Denying and Overruling the Objection are documents which speak for

themselves.

         14.   The Trustee is without sufficient information to admit or deny the allegations set

forth in paragraph eleven of the Motion and therefore denies same. Further answering, the

Movant commenced the Action in the State Court, which the Trustee has removed to the

Bankruptcy Court, Adversary Proceeding No. 20-01063. Further answering, the Notice of

Appeal and the Florida’s Fourth District Court of Appeal’s Order are documents which speak for

themselves.

         15.    The Trustee is without sufficient information to admit or deny the allegations set

forth in paragraph twelve of the Motion and therefore denies same.

         16.   The Trustee is without sufficient information to admit or deny the allegations set

forth in paragraph thirteen of the Motion and therefore denies same. Further answering, the

Suggestion of Bankruptcy, which was filed by the Trustee, is a document which speaks for itself.

         17.   Paragraph fourteen contains legal argument to which no response is required. To

the extent that paragraph fourteen contains factual allegations to which a response is required,

the Trustee denies same.

         18.   Paragraph fifteen contains a legal argument to which no response is required. To

the extent that paragraph fifteen contains factual allegations to which a response is required, the

Trustee denies same. Further answering, the judgment is a document which speaks for itself.

         19.   Paragraph sixteen contains a legal argument to which no response is required. To

the extent that paragraph sixteen contains factual allegations to which a response is required, the

Trustee denies same.




                                                 4
781617
 Case 20-10324       Doc 159      Filed 06/19/20 Entered 06/19/20 16:34:09            Desc Main
                                   Document     Page 5 of 8



         20.   Paragraph seventeen contains a legal argument to which no response is required.

To the extent that paragraph seventeen contains factual allegations to which a response is

required, the Trustee denies same.

         21.   Paragraph eighteen contains a legal argument to which no response is required.

To the extent that paragraph eighteen contains factual allegations to which a response is required,

the Trustee denies same.

         22.   Paragraph 19(a) contains a mixture of legal argument and factual allegations. To

the extent that paragraph 19(a) contains legal argument, no response is required. To the extent

that paragraph 19(a) contains factual allegations to which a response is required, the Trustee is

without sufficient information to admit or deny the allegations and therefore denies same.

         23.   Paragraph 19(b) contains a mixture of legal argument and factual allegations. To

the extent that paragraph 19(b) contains legal argument, no response is required. To the extent

that paragraph 19(b) contains factual allegations to which a response is required, the Trustee is

without sufficient information to admit or deny the allegations and therefore denies same.

Further, the first mortgage and the Notice of Federal Tax Lien are documents which speak for

themselves.

         24.   The Trustee is without sufficient information to admit or deny the allegations set

forth in paragraphs 19(c) and 19(d) of the Motion and therefore denies same.

         25.   Paragraph 19(e) contains a mixture of legal argument and factual allegations. To

the extent that paragraph 19(e) contains legal argument, no response is required. To the extent

that paragraph 19(e) contains factual allegations to which a response is required, the Trustee

denies same.

         26.   The Trustee is without sufficient information to admit or deny the allegations set




                                                 5
781617
 Case 20-10324         Doc 159    Filed 06/19/20 Entered 06/19/20 16:34:09            Desc Main
                                   Document     Page 6 of 8



forth in paragraph 19(f) and (g) of the Motion and therefore denies same

         27.   Paragraph twenty contains legal argument to which no response is required. To

the extent that paragraph twenty contains factual allegations to which a response is required, the

Trustee denies same.

         28.   Paragraph twenty-one contains legal argument to which no response is required.

To the extent that paragraph twenty-one contains factual allegations to which a response is

required, the Trustee denies same.

         29.   Paragraph twenty-two contains legal argument to which no response is required.

To the extent that paragraph twenty-two contains factual allegations to which a response is

required, the Trustee denies same.

         30.   Paragraph twenty-three contains legal argument to which no response is required.

To the extent that paragraph twenty-three contains factual allegations to which a response is

required, the Trustee denies same.

         31.   The Trustee is without sufficient information to admit or deny the allegation set

forth in paragraph twenty-four of the Motion and therefore denies same.

         32.   The Trustee is without sufficient information to admit or deny the allegation set

forth in paragraph twenty-five of the Motion and therefore denies same.

         33.   The Trustee is without sufficient information to admit or deny the allegation set

forth in paragraph twenty-six of the Motion and therefore denies same.

         34.   Paragraph twenty-seven contains legal argument to which no response is required.

To the extent that paragraph twenty-seven contains factual allegations to which a response is

required, the Trustee denies same.

         35.   Paragraph twenty-eight contains a legal argument to which no response is




                                                 6
781617
 Case 20-10324         Doc 159    Filed 06/19/20 Entered 06/19/20 16:34:09             Desc Main
                                   Document     Page 7 of 8



required. To the extent that paragraph twenty-eight contains factual allegations to which a

response is required, the Trustee is without sufficient information to admit or deny the

allegations and therefore denies same.

         36.   Paragraph twenty-nine contains legal argument to which no response is required.

To the extent that paragraph twenty-nine contains factual allegations to which a response is

required, the Trustee denies same.

         37.   Paragraph thirty contains legal argument to which no response is required. To the

extent that paragraph thirty contains factual allegations to which a response is required, the

Trustee denies same.

         38.   Paragraph thirty-one contains legal argument to which no response is required.

To the extent that paragraph thirty-one contains factual allegations to which a response is

required, the Trustee denies same.

         39.   The Trustee is without sufficient information to admit or deny the allegations set

forth in paragraph thirty-two of the Motion and therefore denies same.

         40.   Paragraph thirty-three contains legal argument to which no response is required.

To the extent that paragraph thirty-three contains factual allegations to which a response is

required, the Trustee denies same.

                                 Objection to Motion for Relief

         41.   The Trustee objects to the entry of an order granting relief from the automatic stay

to the Movant on the grounds that the Trustee requires additional time to review the Action,

which the Trustee has removed to the Bankruptcy Court at Adversary Proceeding No. 20-01063.

         42.   The United States of America has filed the United States of America’s Motion to

Vacate Clerks’ Entry of Default and Judgement, and Withdrawal of its Motion for Disbursement




                                                 7
781617
 Case 20-10324         Doc 159     Filed 06/19/20 Entered 06/19/20 16:34:09           Desc Main
                                    Document     Page 8 of 8



of Surplus Funds, in which it seeks to vacate the entry of default against the United States

obtained in the Action on the grounds of ineffective service of process.

         43.     The Trustee is in the process of administering the Debtor’s properties and seeks

additional time to assess the removed Action and the Movant’s claims as they pertains to the

Real Property in order to avoid prejudice to the Estate.

         44.     The Movant is a party to the removed Action, and as such, it will not be

prejudiced by the denial of the Motion at the current time, but the Estate will prejudiced by the

allowance of the Motion.

         45.     As such, no grounds exist to grant relief from the automatic stay pursuant to 11

U.S.C. § 362(d).

         WHEREFORE, based upon the foregoing, the Trustee requests that the Court deny the

Motion and grant such other and further relief as is necessary and proper under the

circumstances.

                                               HAROLD B. MURPHY, Chapter 7 Trustee of
                                               Barry W. Chapin,
                                               By his attorneys,

                                               /s/ Kathleen R. Cruickshank
                                               Harold B. Murphy (BBO #326610)
                                               Kathleen R. Cruickshank (BBO #550675)
                                               MURPHY & KING, Professional Corporation
                                               One Beacon Street
                                               Boston, Massachusetts 02108
                                               Tel.: (617) 423-0400
                                               Fax: (617) 423-0498
                                               E-mail: kcruickshank@murphyking.com
Dated: June 19, 2020




                                                  8
781617
